Citation Nr: 0801306	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1958 and from December 1958 to February 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied an application to reopen a claim for 
service connection for left hip degenerative arthritis, also 
diagnosed as Legg-Perthes Disease.  An April 2004 decision 
reopened the claim and denied service connection for 
degenerative arthritis of the left hip.  In a February 2006 
decision; the Board concurred with the April 2004 decision to 
reopen the claim and remanded the issue for further 
development.  

On October 18, 2006, the Board issued a decision which denied 
service connection for a left hip disability.  The veteran 
thereafter appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2006, 
the Secretary of Veterans Affairs, by and through the Office 
of the General Counsel, and the appellant, through his 
attorney, filed a Joint Motion for Remand (Joint Motion).  
The Joint Motion requested that the Court vacate the Board's 
decision and remand the matter to the Board for 
readjudication of the left hip claim with consideration of a 
June 2004 medical progress note and to provide adequate 
reasons and bases for any decision.  By an Order dated in 
September 2007, the Court granted the Joint Motion, and the 
case was thereafter returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran seeks service connection for a left hip 
disability which he contends pre-existed service and was 
aggravated in service.

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2007).  It is the Secretary's burden to 
rebut the presumption of aggravation in service.  Laposky v. 
Brown, 4 Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. 
App. 228 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted with 
symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); Green v. Derwinski, 1 Vet. App. 320 (1991); 
Jensen v. Brown, 4 Vet. App. 304 (1993).  

The language of 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of pre-existence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The United States Court of 
Appeals for Veterans Claims, in Cotant v. Principi, 17 Vet. 
App. 116 (2003), has identified that apparent conflict 
between the statute and regulation, and the VA General 
Counsel has issued a precedent opinion, VAOPGCPREC 3-2003 
(July 16, 2003), 69 Fed. Reg. 25178 (2004), holding 38 C.F.R. 
§ 3.304(b) to be invalid insofar as it requires a claimant to 
show an increase in severity of the claimed disorder before 
VA's duty under the second prong of the rebuttal standard 
applies.  In conformity with the Court analysis and the 
General Counsel opinion, the Board cites 38 C.F.R. § 3.304(b) 
herein only for the provisions of the regulation that have 
not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Evidence of record shows that the veteran had Legg-Perthes 
disease of his left hip prior to entering service.  The issue 
is whether aggravation, or a permanent increase, in a left 
hip disability occurred in service.  

During the veteran's second period of service, a January 1960 
Medical Board recommended separation for degenerative 
arthritis, not elsewhere classified, of the left hip, 
secondary to slipped capital femoral epiphysis.  The Medical 
Board found that the arthritis was secondary to an adolescent 
condition that had existed prior to entrance to service and 
that it had not been permanently aggravated by active duty.

A June 2004 VA outpatient treatment note reflects that the 
veteran reported that left hip pain first began prior to 
service and he was diagnosed with Legg-Perthes disease.  
During his active duty service, he had continued pain which 
was worsened by marching and lifting in his job as a 
mechanic.  He was discharged because of his hip pain.  After 
service, he eventually had a left hip replacement, but still 
experienced pain.  In June 2004, a VA doctor opined that his 
pre-existing hip pain was worsened by his active duty 
physical activities.  

A medical examination and opinion were provided in March 2006 
and the examiner opined that the pre-existing disability, 
Legg-Perthes, more likely than not went through its natural 
progression.  

It is not clear from a review of the record that the June 
2004 outpatient treatment note was contained in the claims 
file at the time of the VA examination and medical opinion in 
March 2006.  Thus a remand is needed for review of that 
evidence for consideration with the other evidence of record.  

In addition, the veteran, through his attorney, has also 
submitted an August 2006 medical statement expressed from an 
orthopedic standpoint regarding patients with the disease 
shown by the veteran.  As the case is being remanded, that 
evidence should also be reviewed.  

A contemporary examination including complete review of all 
treatment records is necessary to address the status of the 
veteran's left hip and to discuss whether the veteran's 
condition was aggravated in service and whether any increase 
in disability in service, if shown, was due to natural 
progress of the disease.  See 38 U.S.C.A. §1111 (West 2002); 
38 C.F.R. 3.306(a) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination by an appropriate 
specialist to assess the current nature of 
any left hip condition.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination and that review should be 
noted in the examination report.  A 
rationale should be provided for all 
opinions expressed.  The examiner should 
provide the following information:

(a)  Discuss the history, onset, and 
etiology of the veteran's degenerative 
arthritis of the left hip.

(b)  Is it as likely as not (50 percent 
or greater probability) that the left hip 
condition shown prior to service in 
civilian medical records underwent a 
permanent increase in underlying 
pathology, as opposed to a mere temporary 
increase in symptomatology, during or as 
a result of the veteran's service?

(c)  If so, was the permanent increase in 
the underlying pathology due to normal 
progression of the disorder?  (Note:  
aggravation connotes a permanent 
worsening above the base level of 
disability, not merely acute and 
transitory increases in symptoms or 
complaints.)

(d)  Address and discuss the June 2004 VA 
opinion provided at an outpatient visit, 
the August 2006 private medical 
statement, and any other pertinent 
medical records.

2.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allowed the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or  
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

